Exhibit 10.22
United States — Executive Officer
Amended & Restated 2002 Plan
DELL INC.
Nonstatutory Stock Option Agreement
1. Purpose — Dell Inc., a Delaware corporation (the “Company”), is pleased to
grant you options to purchase shares of the Company’s common stock. The number
of options awarded to you (the “Options”) and the Exercise Price per Option (the
“Exercise Price”) are stated in step one of the Stock Plan Administrator’s
online grant acceptance process (“Grant Summary”). Each Option entitles you to
purchase, on exercise, one share of the Company’s common stock as described
below. This Nonstatutory Stock Option Agreement, the Grant Summary, and the
Company’s Amended and Restated 2002 Long-Term Incentive Plan (the “Plan”) set
forth the terms of your Options identified in your Grant Summary. As a material
inducement to the Company to grant you this award, you agree to the following
terms and conditions. You agree that you are not otherwise entitled to this
award, that the Company is providing you this award in consideration for your
promises and agreements below, and that the Company would not grant you this
award absent those promises and agreements.
2. Vesting and Exercisability — You cannot exercise the Options until they have
vested and become exercisable.
A. General Vesting — The Options will vest in accordance with the schedule in
your Grant Summary (subject to the further provisions stated below).
B. Exercisability — You may exercise Options at any time after they vest and
before they expire as described below.
3. Method of Exercise — You may exercise Options by giving notice to the Company
or in accordance with instructions generally applicable to all option holders.
At the time of exercise, you must pay the Exercise Price for all Options being
exercised and any taxes that are required to be withheld by the Company or your
Employer (as defined below). You may pay such amounts in cash or arrange for
such amounts to be paid through a brokerage firm or in another manner
satisfactory to the Company. You agree that, subject to compliance with
applicable law, the Company or your Employer may recover from you taxes which
may be payable by the Company or your Employer in any jurisdiction in relation
to this award. You agree that the Company or your Employer shall be entitled to
use whatever method they may deem appropriate to recover such taxes including
the sale of any shares, paying you a net amount of shares (or cash), recovering
the taxes via payroll and direct invoicing. You further agree that the Company
or your Employer may, as it reasonably considers necessary, amend or vary this
agreement to facilitate such recovery of taxes.
4. Expiration — All Options will expire on the earlier of the tenth anniversary
of the Date of Grant or any of the special expiration dates described below.
Once an Option expires, you will no longer have the right to exercise it. As
used below, the term “Employment” means your regular full-time or part-time
employment with the Company or any of its consolidated Subsidiaries, and the
term “Employer” means the Company (if you are employed by the Company) or the
consolidated Subsidiary of the Company that employs you.
A. Termination of Employment for Conduct Detrimental to the Company — If your
Employment is terminated by your Employer for Conduct Detrimental to the
Company, all Options (whether or not vested) will expire at that time and you
will be required to return option proceeds as described herein.
B. Termination of Employment for Other than Conduct Detrimental to the Company —
If your Employment is terminated by you or by your Employer for reasons other
than Conduct Detrimental to the Company, Options that are not vested at the time
your Employment is terminated will expire at that time and Options that are
vested at the time your Employment is terminated will expire at the close of
business on the 90th day following the date your Employment is terminated.
C. Death — If your Employment is terminated by reason of your death, Options
that are not vested at the time your Employment is terminated will become fully
vested at that time. All Options will then expire on the first anniversary of
the date your Employment is terminated and, until that time will be exercisable
by your legal representatives, legatees or distributees.
D. Permanent Disability — If your Employment is terminated by reason of your
Permanent Disability, Options that are not vested at the time your Employment is
terminated will become fully vested at that time. All Options will then expire
on the third anniversary of the date your Employment is terminated and, until
that time will be exercisable by you or your guardian or legal representative.
E. Retirement — If your Employment is terminated by reason of your Normal
Retirement, Options that are not vested at the time your Employment is
terminated will expire at that time and Options that are vested at the time your
Employment is terminated will expire on the third anniversary of the date your
Employment is terminated.
5. Leaves of Absence — If you take a leave of absence from active Employment
that has been approved by the Company or your Employer or is one to which you
are legally entitled regardless of such approval, the following provisions will
apply:
A. Exercisability of Options During Leave — Your right to exercise Options that
are vested at the time the leave of absence begins will be unaffected by the
leave of absence.
B. Vesting of Options During Leave —Options will not vest during a leave of
absence other than an approved employee medical, FMLA or military leave.
Notwithstanding the preceding, vesting shall not be deferred for any approved
leave of absence of less than 30 days. The vesting date for all Options that
would have otherwise vested during a leave of absence other than an approved
employee medical, FMLA or military leave will be deferred by the number of days
you are on a leave of absence. For example, if your vesting dates are August 1,
2007 through August 1, 2011, and you are on a 40-day leave of absence, the
vesting date for your options will be deferred to September 10, 2007 through
September 10, 2011.
C. Effect of Termination During Leave — If your Employment is terminated during
the leave of absence the Options will expire in accordance with the terms stated
under “Expiration” above.

 



--------------------------------------------------------------------------------



 



6. Return of Option Proceeds — By accepting this award, you agree that if the
Company determines that you engaged in Conduct Detrimental to the Company during
your Employment or during the one-year period following the termination of your
Employment you shall be required to repay to the Company, in cash and upon
demand, the Option Proceeds (as defined below) resulting from any exercise of
Options occurring after the termination of your Employment or during the
twelve-month period preceding the termination of your Employment. The term
“Option Proceeds” means, with respect to any exercise of Options, an amount
equal to the number of Options exercised multiplied by the difference between
the market value per share of the Company’s common stock at the time of such
exercise and the Exercise Price. You understand and agree that the return of
Option Proceeds is in addition to and separate from any other relief available
to the Company due to your Conduct Detrimental to the Company.
For purposes of this Agreement, you will be considered to have engaged in
“Conduct Detrimental to the Company” if:
(1) you engage in serious misconduct (whether or not such serious misconduct is
discovered by the Company prior to the termination of your Employment);
(2) you breach your obligations to the Company with respect to confidential and
proprietary information or trade secrets or breach any agreement between you and
Dell relating to confidential and proprietary information or trade secrets;
(3) you compete with the Company (as described below); or
(4) you solicit the Company’s employees (as described below).
For purposes of this provision, you shall be deemed to “compete” with the
Company if you, directly or indirectly:

•   Are a principal, owner, officer, director, shareholder or other equity owner
(other than a holder of less than 5% of the outstanding shares or other equity
interests of a publicly traded company) of a Direct Competitor (as defined
below);

•   Are a partner or joint venturer in any business or other enterprise or
undertaking with a Direct Competitor; or

•   Serve or perform work (including consulting or advisory services) for a
Direct Competitor that is similar in a material way to the work you performed
for the Company during the 12-month period preceding the termination of your
Employment.

You understand and agree that this provision does not prohibit you from
competing with the Company but only requires return of certain Option Proceeds
in the event of such competition.
For purposes of this provision, a “Company’s employee” means any person employed
by the Company or any of its Subsidiaries and “solicit the Company’s employees”
means that you communicate in any way with any other person regarding (a) a
Company Employee leaving the employ of the Company or any of its Subsidiaries;
or (b) a Company Employee seeking employments with any other employer. This
provision does not apply to those communications that are within the scope of
your Employment that are taken on behalf of your Employer.
The term “Direct Competitor” means any entity, or other business concern that
offers or plans to offer products or services that are materially competitive
with any of the products or services being manufactured, offered, marketed, or
are actively developed by Dell as of the date your employment with Dell ends. By
way of illustration, and not by limitation, at the time of execution of this
Agreement, the following companies are currently Direct Competitors:
Hewlett-Packard, Lenovo, IBM, Gateway, Apple, Acer, CDW, EDS, EMC, Software
House International, Insight (Software Spectrum), Softchoice, and Digital River.
You understand and agree that the foregoing list of Direct Competitors
represents a current list of Dell Direct Competitors as of the date of execution
of this Agreement and that other entities may become Direct Competitors in the
future.
7. Trading Restrictions — The Company may establish periods from time to time
during which your ability to engage in transactions involving the Company’s
stock is subject to specified restrictions (“Restricted Periods”).
Notwithstanding any other provisions herein, you may not exercise Options during
an applicable Restricted Period unless such exercise is specifically permitted
by the Company (in its sole discretion). You may be subject to a Restricted
Period for any reason that the Company determines appropriate, including
Restricted Periods generally applicable to employees or groups of employees or
Restricted Periods applicable to you during an investigation of allegations of
misconduct or Conduct Detrimental to the Company by you.
8. Transferability — The Options are not transferable except as described in
this Paragraph, and the provisions of this Paragraph shall apply notwithstanding
any other provision herein to the contrary.
     (a) The Options are transferable by will or the laws of descent and
distribution.
     (b) The Options may be transferred to (1) one or more “Family Members” (as
defined below), (2) a trust in which you or Family Members own more than 50% of
the beneficial interests, (3) a foundation in which you or Family Members
control the management of assets or (4) any other entity in which you or Family
Members own more than 50% of the voting interests; provided, however, that in
any case, (A) the transfer is by way of gift or is otherwise a donative transfer
or, in the case of a transfer to an entity, the transfer is made in exchange for
an interest in the entity and (B) the transferee expressly acknowledges that the
terms and provisions of this Agreement will continue to apply to the Option in
the hands of the transferee. For purpose of this provision, the term “Family
Member” shall mean your spouse, former spouse, child, stepchild, grandchild,
parent, stepparent, grandparent, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law
(including adoptive relationships) or any person sharing your household (other
than a tenant or employee). Notwithstanding the provisions of this subparagraph
(b), any transfer described herein must be made in compliance with such
procedural rules and regulations (including those pertaining to the timing of
transfers) as are established from time to time by the Committee.
     (c) The Options may be transferred under a domestic relations order in
settlement of marital property rights.
9. Rights as a Stockholder — You will have no rights as a stockholder with
respect to shares that may be purchased upon exercise of Options until you have
exercised the Options and those shares are registered in your name on the books
of the Company’s transfer agent. You may at any time obtain a copy of the
prospectus related to your purchase of Dell common stock pursuant to this option
award agreement by accessing the prospectus at
http://inside.us.dell.com/legal/corporate.htm. Additionally, you may request a
copy of the prospectus free of charge from the Company by contacting Stock
Option Administration in writing at Stock Option Administration, One Dell Way,
Mail Stop 8038, Round Rock, Texas 78682, (512) 728-8644 or e-mail
Stock_Option_Administrator @dell.com.
10. Incorporation of Plan — This award is granted under the Plan and is governed
by the terms of the Plan in addition to the terms and conditions stated herein.
All terms used herein with their initial letters capitalized shall have the
meanings given them in the Plan unless otherwise defined herein. A copy of the
Plan is available from your Employer upon request.

 



--------------------------------------------------------------------------------



 



11. Notice —You agree that notices may be given to you in writing either at your
home address as shown in the records of the Company or your Employer, or by
electronic transmission (including e-mail or reference to a website or other
URL) sent to you through the Company’s normal process for communicating
electronically with its employees.
12. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation — By accepting this Agreement and the grant of the Options
evidenced hereby, you expressly acknowledge that (a) the Plan is discretionary
in nature and may be suspended or terminated by the Company at any time; (b) the
grant of Options is a one-time benefit that does not create any contractual or
other right to receive future grants of Options, or benefits in lieu of Options;
(c) all determinations with respect to future grants, if any, including the
grant date, the number of Options granted, the Exercise Price and the exercise
date or dates, will be at the sole discretion of the Company; (d) your
participation in the Plan is voluntary; (e) the value of the Options is an
extraordinary item of compensation that is outside the scope of your employment
contract, if any, and nothing can or must automatically be inferred from such
employment contract or its consequences ; (f) Options are not part of normal or
expected compensation for any purpose and are not to be used for calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments, and you
waive any claim on such basis; (g) the vesting of Options ceases upon
termination of Employment for any reason except as may otherwise be explicitly
provided in this Agreement; (h) the future value of the underlying shares is
unknown and cannot be predicted with certainty; (i) the grant of options to
purchase an equity interest in the Company and each exercise of options by you
gives rise to the Company’s need (on behalf of itself and its stockholders) to
protect itself from Conduct Detrimental to the Company and your promises in the
Return of Option Proceeds provision above are designed to protect the Company
and its shareholders from Conduct Detrimental to the Company; and (j) if the
underlying shares do not increase in value, the Options will have no value. In
addition, you understand, acknowledge and agree that you will have no rights to
compensation or damages related to Option Proceeds in consequence of the
termination of your Employment for any reason whatsoever and whether or not in
breach of contract.
13. Data Privacy Consent — As a condition of the grant of the Shares, you
consent to the collection, use and transfer of personal data as described in
this paragraph. You understand that the Company and its Subsidiaries hold
certain personal information about you, including your name, home address and
telephone number, date of birth, social security number, salary, nationality,
job title, ownership interests or directorships held in the Company or its
Subsidiaries, and details of all stock options or other equity awards or other
entitlements to shares of common stock awarded, cancelled, exercised, vested or
unvested (“Data”). You further understand that the Company and its Subsidiaries
will transfer Data amongst themselves as necessary for the purposes of
implementation, administration and management of your participation in the Plan,
and that the Company and any of its Subsidiaries may each further transfer Data
to any third parties assisting the Company in the implementation, administration
and management of the Plan. You understand that these recipients may be located
in the European Economic Area or elsewhere, such as the United States. You
authorize them to receive, possess, use, retain and transfer such Data as may be
required for the administration of the Plan or the subsequent holding of shares
of common stock on your behalf, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer to a broker or other third party with whom you
may elect to deposit any shares of common stock acquired under the Plan. You
understand that you may, at any time, view such Data or require any necessary
amendments to it.
14. Governing Law and Venue — This Agreement and the Plan shall be governed by,
and construed in accordance with, the laws of the State of Delaware, United
States of America. The venue for any and all disputes arising out of or in
connection with this Agreement shall be New Castle, County, Delaware, United
States of America, and the courts sitting exclusively in New Castle County,
Delaware, United States of America shall have exclusive jurisdiction to
adjudicate such disputes. Each party hereby expressly consents to the exercise
of jurisdiction by such courts and hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to such laying of venue (including
the defense of inconvenient forum).
15. Effect of Invalid Provisions — If any of the promises, terms or conditions
set forth herein are determined by a court of competent jurisdiction to be
unenforceable, any Options that have not vested as described above will expire
at that time and you agree to return to the Company all Option Proceeds that you
have obtained pursuant to this agreement.
16. Acceptance of Terms and Conditions —This award will not be effective and you
may not take action with respect to the Options until you have acknowledged and
agreed to the terms and conditions set forth herein in the manner prescribed by
the Company. You should print a copy of this award and your Grant Summary for
your records.
Awarded subject to the terms and conditions stated above:
DELL INC.

     
By:
  /s/ Craig A. Briscoe
 
   
 
  Craig A. Briscoe, VP, Global HR Operations

 